Citation Nr: 0520452	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of right 
hand injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran and D.F.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1972.  He also served in the Army National Guard from April 
1982 to April 1983, with periods of active duty for training.

For reasons discussed at length in the Board's July 2003 
Remand, the Board remanded the veteran's case to the RO for a 
review that included initial consideration of a report on a 
VA examination conducted in April 2003.  After completion of 
additional development (detailed below), the RO has now 
returned this matter to the Board for appellate review.  This 
matter was originally on appeal from a May 2001 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Indianapolis, Indiana.

The Board notes that on remand in a March 2005 rating 
decision, the RO established separate service connection for 
degenerative changes of the right wrist associated with 
service-connected residuals of right hand injury.  In 
correspondence dated in June 2005, the veteran's 
representative set forth additional arguments in support of 
the issue on appeal (right hand), which included a reference 
to arthritis of the right wrist and impairment of the 
forearm.  The Board notes that any issue as to whether the 
veteran is entitled to a higher initial rating for service-
connected degenerative changes of the right wrist has neither 
been procedurally prepared nor certified for the Board's 
appellate review.  Therefore, the Board does not have 
jurisidiction to consider this issue.  As for the 
representative's contention that the veteran has a disability 
of the forearm arising out of service, this matter is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Relating to rating criteria in effect prior to August 26, 
2002, the medical evidence shows that the veteran does not 
have ankylosis of any of the joints in his right hand; only 
pain, limitation of motion, and decreased grip strength in 
the right hand have been objectively demonstrated on 
examination.   

3.  Relating to rating criteria effective August 26, 2002, 
the medical evidence shows the following:  any limitation of 
motion in the right ring and little fingers is not considered 
disabling; motion is possible within 1 inch (2.5 centimeters) 
of the transverse fold of the palm and extension is not 
limited by more than 30 degrees in the right index finger; 
motion is possible within 1 inch (2.5 centimeters) of the 
right index, middle, ring, and little fingers to the right 
thumb; and a gap of 1 inch (2.5 centimeters) or more is 
present between the fingertip of the right middle finger and 
the proximal transverse crease of the palm. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for service-connected residuals of right hand injury have not 
been met or approximated under either the old or amended 
schedule for evaluating ankylosis or limitation of motion of 
single or multiple digits of the hand.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5225 (2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-
4.46, 4.59, 4.71a, Diagnostic Codes 5225, 5229 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board Remand of July 2003 and Veterans Claims Assistance Act 
of 2000 

On Remand, the RO reviewed the veteran's case and determined 
that the April 2003 VA examination report (developed through 
the Board's former Evidence Development Unit (EDU)) was 
inadequate for evaluation purposes.  The RO afforded the 
veteran additional VA examinations in August 2004 and 
February 2005.  A preliminary review of the VA examination 
reports discloses that they contain sufficient detail and the 
findings reported therein are adequate for evaluation 
purposes.  38 C.F.R. § 4.2 (2004).  The RO obtained updated 
VA treatment records from Fort Wayne VA Medical Center (MC).

In correspondence dated in March 2005, the RO advised the 
veteran of VA's duties under the Veterans Claims Assistance 
Act of 2000 (VCAA), and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to his claim, including which portion of the information and 
evidence necessary to substantiate his claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002) (redefining the obligations of VA with 
respect to the duty to assist and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits); 38 C.F.R. 
§ 3.159 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The March 2005 VCAA notice advised the veteran of 
what the evidence must show to establish entitlement to an 
increased rating for the service-connected disability.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in March 2005 was not given prior to 
the first AOJ adjudication of the claim, the case was 
reconsidered again by a Decision Review Officer (DRO) in 
March 2005 and the Supplemental Statement of the Case (SSOC) 
was provided to the veteran.  Also, the Board notes that the 
March 2005 VCAA notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  

The Board acknowledges that the March 2005 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.  

Based on the foregoing, the Board finds that the RO complied 
with the Board's July 2003 Remand directive to review the 
case.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board also finds that VA's enhanced duty to notify under 
the VCAA has been met.  In addition to the March 2005 VCAA 
notice described above, the Board notes that copies of the 
May 2001 rating decision, February 2002 Statement of the Case 
(SOC), September 2002 SSOC, March 2005 SSOC, and May 2005 
SSOC, provided to the veteran, included a discussion of the 
facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach that 
decision.  The February 2002 SOC, March 2005 SSOC, and May 
2005 SSOC provided the veteran with notice of all the laws 
and regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA and the new rating 
criteria for evaluating ankylosis or limitation of motion of 
single or multiple digits of the hand.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, in addition to the 
development conducted by the EDU and the RO discussed above, 
the Board notes that the veteran also underwent a VA 
examination in January 2001.  Lastly, the RO afforded the 
veteran a local hearing before a DRO.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.


Procedural History/Evidence

In a December 1986 rating decision, the RO granted service 
connection for residuals of right hand injury and assigned a 
10 percent rating under Diagnostic Code 5299-5225 effective 
September 15, 1986, the date of receipt of original claim.  
An October 1988 rating decision confirmed and continued the 
10 percent disability rating.  After notification pursuant to 
38 C.F.R. § 3.105(e), in a May 1991 rating decision, the RO 
reduced the veteran's disability rating from 10 percent to 0 
percent based on the results of a VA examination conducted in 
January 1991.  In August 2000, the veteran filed the instant 
claim for an increased disability rating.  In the May 2001 
rating decision, the RO assigned a 10 percent rating under 
Diagnostic Code 5299-5225 effective August 31, 2000, the date 
of receipt of claim for an increased rating.  The 10 percent 
rating has remained in effect.

The January 2001 VA hand examination report shows that the 
veteran reported that he was right hand dominant.  He 
complained of pain, intermittent swelling, decreased grip 
strength, and decreased ability to grip and twist his hand.  
He indicated that he had difficulty with fine motor 
activities as he did not ever obtain full motion in his hand 
after the injury.  The physical examination revealed no scars 
or surgical incisions over the veteran's hand.  There was no 
swelling.  He had mild tenderness over the dorsum of his hand 
over the metacarpal area.  He had decreased range of motion 
of his finger flexures.  He was able to flex his 
metacarpophalangeal joint to approximately 80 degrees, and 
his proximal interphalangeal joint to 90 degrees.  The 
examiner commented that this limitation did not enable the 
veteran to move his fingertips into his palm, although 
"nearly there."  His grip strength was decreased at 4/5 
compared to his nondominant contralateral left side.  The 
examiner noted that radiographs showed no evidence of old 
carpal fracture.  The examiner provided an impression of pain 
in full range of motion of the right hand.  The examiner 
commented that a healed metacarpal fracture from 20 years ago 
would not show anything on the current films.  The examiner 
maintained that the veteran's main problems were that of pain 
and swelling as well as limited range of motion. 

At the July 2002 RO hearing, the veteran testified that he 
had difficulty writing his name, opening up a bottle of pop, 
and picking up the remote control for the television.  
Additionally, he indicated that he was unable to cut meat, 
tie his shoes, and shave with a "straight razor."  He 
complained of sensory problems in his fingers; he maintained 
that his middle finger did not have any feeling and that his 
ring and little fingers were steadily getting worse.  On a 
scale of one to ten, he rated the chronic pain an eight; the 
pain interfered with his concentration.  He took Darvocet for 
the pain.  He indicated that his hand was sensitive to cold.  
He affirmed that he experienced shaking in his hand.  He 
received his treatment from Fort Wayne VAMC.  D.K. presented 
testimony on her observations of the difficulties the veteran 
experiences with the use of his right hand.  D.K. testified 
that the veteran was unable to carry groceries, hold on to a 
plate, cut his meat, etc.  D.K. affirmed that she had to 
assist the veteran in getting dressed (e.g., tie shoes, 
button shirts).  

The April 2003 VA examination report shows that the examiner 
reviewed the claims file.  The veteran complained of pain and 
decreased grip strength in his right hand.  He reported that 
he currently worked as a security guard.  He indicated that 
he experienced a flare-up of pain when he tried to lift with 
his right hand.  Examination of the right hand revealed no 
swelling.  He had pain on palpation over the first 
metacarpocarpal joint.  There was painful but full range of 
motion in all fingers of the right hand.  He was able to make 
a full grip.  Grip strength measured in the right hand was 20 
pounds as compared to 100 pounds in the left hand.  Pinprick 
test revealed normal skin sensitivity.  The examiner 
indicated that no neurological symptoms or paresthesias were 
noted.  The examiner related that the veteran reported that 
he had experienced essential tremor of both hands since age 
20 or so.  The examiner observed that the veteran 
demonstrated tremor of the hands on examination, more 
expressed on the right.  The examiner reported that it was 
his impression that x-rays of the right hand revealed 
degenerative osteoarthritis of the first metacarpocarpal 
joint of the right hand and mild degenerative osteoarthritis 
of the right radiocarpal joint.  The examiner diagnosed 
chronic pain with decreased grip strength in the right hand, 
degenerative osteoarthritis of the first metacarpocarpal 
joint, and essential tremor of both hands, more expressed on 
the right.  

The August 2004 VA hand examination report shows that the 
claims file was reviewed. The veteran complained of constant 
chronic pain in the right hand, mostly in the medial half of 
the hand and the middle, ring, and little fingers.  He 
indicated that he sometimes experienced tingling in these 
fingers.  On a scale of one to ten, the pain level was four 
to five most of the time; the pain was more severe at night 
and sometimes awoken him from sleep.  He reported that the 
muscular strength in his hand was diminished.  He was unable 
to lift objects weighing as little as one to two pounds with 
his hand; any attempt at lifting even a light object caused 
worsening of the pain.  Grip strength in the right hand was 
very poor.  He was unable to push or pull with this hand and 
he was unable to squeeze or twist with his right hand.  He 
took Darvocet three or four times a day for the pain from 
which he experienced partial relief.  

The examiner reported that the physical examination showed 
that there was no ankylosis of any of the joints of the right 
hand.  There was tenderness over the bony areas and the soft 
tissues of the medial half of the hand.  There was also 
tenderness of the ring, middle, and little fingers.  There 
was no swelling, redness, heat, or effusion in any of the 
joints of the hand.  There was no tenderness of the joints of 
the thumb or of the index finger.  There was tenderness and 
limitation of motion of the interphalangeal joints and 
metacarpophalangeal joints of the middle, ring, and little 
fingers.  Range of motion of the distal interphalangeal 
joints of the middle, ring, and little fingers was 50 degrees 
in each of them.  Range of motion of the proximal 
interphalangeal joints was 70 degrees in each of the little, 
ring, and middle fingers.  Range of motion of the 
metacarpophalangeal joints was 60 degrees each in the middle, 
index, and little fingers.  Range of motion of the 
interphalangeal joints of the thumb and the index finger was 
normal.  He was able to touch the tip of the thumb with the 
tip of the index finger, but any attempt to touch the tips of 
the remaining fingers of the hand to the tip of the thumb 
caused severe pain in the hand and also severe pain in the 
middle, ring, and little fingers.  Any attempt to try to 
touch the proximal crease of the hand with the tips of 
fingers of the hand caused severe pain in the hand and 
therefore inability to perform this movement.  He was unable 
to touch the thumb pad with the fingers of the hand because 
any attempt to perform this movement caused severe pain in 
the hand.  

The examiner then seemed to mix examination findings with 
information reported by the veteran.  The examiner noted that 
the veteran was unable to squeeze with his hand or make a 
fist with his hand.  He was unable to push, pull, turn a 
doorknob, or perform twisting movements with the hand.  He 
was unable to write, touch, or express with his hand.  He 
needed help with eating his meals.  He also needed help with 
dressing, undressing, and bathing.  He did not need help with 
toileting or taking a shower.  He was unable to perform 
repetitive movements with the joints of his hand because any 
attempt at repetitive movement caused severe and unbearable 
pain in the hand.  Next, the examiner noted that the 
neurological examination revealed no sensory loss in the 
right hand and there was no wasting of muscles.  The examiner 
reported that x-rays of the right hand taken in April 2003 
showed no acute osseus injury, but there were degenerative 
changes at the first carpometacarpal joint and mild 
degenerative changes in the distal interphalangeal joints of 
the fingers.  The examiner diagnosed residuals of injury to 
right hand.  The examiner provided the opinion that the pain 
and loss of function in the right hand was due to the injury 
the veteran sustained to his right hand in service.

In an August 2004 letter, the veteran's representative set 
forth several contentions that included that the veteran was 
entitled to a 50 percent rating under Diagnostic Code 5220 
for favorable ankylosis of all five fingers.  The 
representative reported that the veteran had a job that 
enabled him to accommodate his impairments.  The 
representative maintained that the veteran was "just hanging 
onto the job by a thread, as he ha[d] to hide his disability 
from his employer, but he still [was] working."  

VA treatment records dated from August 2000 to May 2005 show 
that the veteran was seen in December 2004 for several 
disorders during which time the veteran also complained of 
pain in his "hands."  A physical examination of the central 
nervous system revealed no focal neurological deficits.   
Another record dated in December 2004 noted that the veteran 
complained of ongoing pain in his "hands."  

The February 2005 VA hand examination report shows that the 
examiner reviewed the veteran's claims file.  The veteran 
reported that he had had no treatments for his hand since 
service.  He continued to take Darvocet for pain.  The 
examiner observed that the veteran held his arm to his side 
as he walked and that he did not shake hands with his right 
hand.  Range of motion of the digits was limited.  The index 
finger could be passively flexed to approximately 1 
centimeter (cm) from the palm from the tip.  The middle 
finger was more tight and "getting to approximately 1 inch" 
to the palm, the ring finger was 1 cm to the palm, and the 
small finger was 0.5 cm to the palm.  The thumb was able to 
appose the index finger and the middle finger.  There was 
approximately a 1 cm gap between the thumb and the ring 
finger and a 1.5 cm gap between the thumb and the small 
finger.  The proximal interphalangeal joints bend to 90 
degrees from the index, middle, ring, and small fingers.  The 
interphalangeal joint of the thumb bends to approximately 60 
degrees.  The distal interphalangeal joints flexed from 0 to 
50 degrees at the index finger, -5 degrees of extension to 40 
degrees at the middle finger, -5 degrees of extension to 50 
degrees at the ring finger, and -5 degrees to 40 degrees at 
the small finger.  The examiner noted that the veteran had 
pain throughout range of motion of any of these joints and 
within all arcs of motion.  The hand passively had more range 
of motion than actively.  During passive range of motion 
testing in trying to evaluate extension, the flexor tendons 
were consistently rigid.  The examiner commented that he was 
unsure if this was intentional "firing" by the veteran to 
fight the exam or if this was guarding related to the 
veteran's pain.  The examiner indicated that the veteran was 
neurovascularly intact with sensation intact to light touch 
in median, ulnar, and radial nerve distributions.  The 
examiner noted that the veteran did have diminished two-point 
discrimination, but indicated that it was greater than 12 
millimeters throughout in the thumb through the small 
fingers.  In having the veteran sit with his arms dangling at 
his side, the examiner observed that the right hand was 
slightly redder than the left hand.  The skin was not 
sensitive to touch, however.  

In the general remarks section, the examiner noted that the 
veteran had a very difficult examination.  The examiner 
reported that the veteran's hand "fasciculate[d]" 
throughout the course of the examination.  The examiner 
acknowledged that he was unsure of the accuracy of the range 
of motion examination because the veteran's flexor tendons 
were "firing" while he was attempting to extend the 
fingers.  The examiner added that he did not know if this was 
related to an intentional act of flexion during the 
examiner's attempt at extension or if it was that painful for 
the veteran that it was unintentional guarding on his part.  
The examiner noted that the veteran did require help with 
dressing and undressing (the veteran's wife was at the 
examination and she helped him get his coat on unprompted 
when he left).  The examiner reported that he would obtain 
plain films on the hand for evaluation of the reported 
fracture.  The examiner maintained that it was possible, 
though unlikely, that the described "firing" was a reflex 
sympathetic dystrophy, which might cause the profuse 
inability to use the hand.  The examiner added that less 
likely it was a peripheral neuropathy, however he 
acknowledged that the veteran had no clinical signs or 
symptoms consistent with this disorder.  The examiner noted 
that he could not resolve how presumed documented metacarpal 
fractures would lead to such a debilitated hand without 
resort to mere speculation.  The examiner reported that he 
referred the veteran to Neurology for evaluation for reflex 
sympathetic dystrophy versus peripheral neuropathy or other 
such neuropathies because he was unsure of the etiology of 
the veteran's pain.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Individual disabilities are assigned separate diagnostic 
codes.   Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2004).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2004).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id. Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004).  The factors involved in evaluating and 
rating disabilities of the joints include, weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2004).  

The veteran's service-connected residuals of right hand 
injury are currently rated by analogy to ankylosis of the 
index finger under Diagnostic Code 5225.  During the course 
of this appeal, regulatory changes amended VA's Schedule of 
Ratings for evaluating disabilities of the hands.  See 
Amendments to Part 4, Schedule for Rating Disabilities:  
Ankylosis and Limitation of Motion of the Hands,  67 Fed. 
Reg. 48,784-48,787 (July 26, 2002) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216-5230).  This amendment was 
effective August 26, 2002.  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his or 
her claim under the criteria that are more to his or her 
advantage.  VAOPGCPREC 3-00.  The old criteria may be applied 
for the full period of the appeal.  The new rating criteria, 
however, may only be applied to the period of time after 
their effective date.  Id.
The RO considered the veteran's right hand disability under 
the old and new rating criteria.   

Prior to August 26, 2002, under Diagnostic Code 5225, a 
maximum schedular rating of 10 percent is prescribed for 
favorable or unfavorable ankylosis of the index finger of the 
major extremity and minor extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5225 (2002).

Under Diagnostic Code 5220, for favorable ankylosis of five 
digits of one hand, a 40 percent rating is prescribed for the 
minor extremity and a 50 percent rating is prescribed for the 
major extremity.  Note (a) provides that the ratings for 
codes 5220 through 5223 apply to favorable ankylosis or 
limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction is not considered disabling.  

Effective August 26, 2002, under Diagnostic Code 5225, a 
maximum schedular rating of 10 percent is prescribed for 
favorable or unfavorable ankylosis of the index finger of the 
major extremity and minor extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5225 (2003-2004).  The Note there under 
provides that consideration should be made as to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

Under Diagnostic Code 5220, for favorable ankylosis of five 
digits of one hand, a 40 percent rating is prescribed for the 
minor extremity and a 50 percent rating is prescribed for the 
major extremity.  

Under Diagnostic 5228 (limitation of motion of thumb), with a 
gap of less than one inch (2.5 cm) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers, 
a noncompensable evaluation is prescribed for the minor and 
major extremities.  With a gap of one to two inches (2.5 to 
5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, a 10 percent rating 
is prescribed for the minor and major extremities.  With a 
gap of more than two inches (5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers, a 20 percent rating is prescribed for the minor and 
major extremities.  

Under Diagnostic Code 5229 (limitation of motion of the index 
or long finger), with a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and; 
extension is limited by no more than 30 degrees, a 
noncompensable evaluation is prescribed for the minor and 
major extremities.  With a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees, a 10 percent 
rating is prescribed for the minor and major extremities. 

Under Diagnostic Code 5230 (limitation of motion of the ring 
or little finger), for any limitation of motion, a 
noncompensable evaluation is prescribed for the minor and 
major extremities. 

For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  

If there is limitation of motion of two or more digits, each 
digit is to be evaluated separately and the evaluations 
combined. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  


Analysis

In the opinion of the August 2004 VA examiner, the pain and 
loss of function in the veteran's right hand is due to the 
service-connected injury to the right hand.  Therefore, the 
Board will consider any limitation in function in all fingers 
and the thumb in the determination as to whether the veteran 
is entitled to an increased rating for his service-connected 
right hand disability. 

The veteran primarily complains of pain, decreased grip, 
sensory loss, and  difficulty in fine manipulation in his 
right hand.  

Prior to August 26, 2002

The August 2004 VA examiner reported that there was no 
ankylosis of any of the joints of the veteran's right hand.  
Although some limitation of finger and thumb motion has been 
objectively demonstrated, the veteran does retain motion and 
no ankylosis, favorable or unfavorable, is present to warrant 
a compensable evaluation under the old rating criteria.  The 
medical evidence shows that no neurological deficits 
attributable to the service-connected right hand disability 
are present, so as to warrant consideration of the hand 
disability under Diagnostic Codes 8514 (paralysis of the 
radial nerve), 8515 (paralysis of the median nerve), 8516 
(paralysis of the ulnar nerve).  38 C.F.R. § 4.124a, 
Diagnostic Codes 8514, 8515, 8516 (2004).  While the 
veteran's subjective complaints include sensory problems of 
the right hand, sensory disturbances have not been 
objectively demonstrated on any administered neurological 
test, according to the April 2003, August 2004, and February 
2005 VA examiners.  Thus, the currently assigned 10 percent 
rating for objective evidence of pain, limitation of motion, 
and decreased grip strength is appropriate.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against assignment of a disability rating in excess of 10 
percent for the service-connected right hand disability under 
the rating criteria in effect prior to August 26, 2002. 

Effective August 26, 2002

As noted earlier, if there is limitation of motion of two or 
more digits, each digit is to be evaluated separately and the 
evaluations combined.  

The January 2001 VA examiner reported that the veteran was 
able to position his fingertips "nearly" into his palm 
(metacarpophalangeal joint to 80 degrees, proximal 
interphalangeal joint to 90 degrees) as pain prevented full 
range of motion.  Any limitation of motion with respect to 
the ring and little fingers is noncompensable under 
Diagnostic Code 5230.  With respect to the index and long 
fingers, as motion is possible within 1 inch (2.5 cms.) of 
the transverse fold of the palm, the demonstrated range of 
motion more nearly approximates the criteria associated with 
a noncompensable rating under Diagnostic Code 5229.  The VA 
examiner did not specifically address the extent of any 
functional limitation of motion with respect to the thumb.  

The April 2003 VA examiner reported that the veteran had 
painful but full range of motion in all fingers of the right 
hand and he was able to make a full grip.  Thus, the 
demonstrated range of motion in each finger and the thumb 
more nearly approximates the criteria associated with a 
noncompensable rating under Diagnostic Codes 5228, 5229, 
5230. 

As for the August 2004 VA examination findings, the 
demonstrated range of motion of the joints in the thumb and 
index finger more nearly approximates the criteria associated 
with a noncompensable rating under Diagnostic Codes 5228, 
5229, as range of motion was normal.  Any limitation of 
motion with respect to the ring and little fingers is 
noncompensable under Diagnostic Code 5230.  With respect to 
the middle finger, as range of motion in the distal 
interphalangeal joint, proximal interphalangeal joint, and 
metacarpophalangeal joint was less than full (50/70-80; 
70/100; 60/90, respectively) coupled with pain, the benefit 
of the doubt is resolved in the veteran's favor [in the 
absence of actual findings as to the gap between the finger 
and palm] that he meets the criteria for the maximum 
schedular rating of 10 percent under Diagnostic Code 5229.  
38 C.F.R. § 4.3 (2004).

As for the February 2005 VA examination findings, any 
limitation of motion with respect to the ring and little 
fingers is noncompensable under Diagnostic Code 5230.  With 
respect to the index finger, as motion is possible within 1 
inch (2.5 cms.) of the transverse fold of the palm and 
extension is not limited by more than 30 degrees, the 
demonstrated range of motion more nearly approximates the 
criteria associated with a noncompensable rating under 
Diagnostic Code 5229.  Motion in the middle finger was 
described as "getting to approximately 1 inch to the palm," 
so the demonstrated range of motion more nearly approximates 
the criteria associated with the maximum schedular rating of 
10 percent under Diagnostic Code 5229.  With respect to the 
thumb, as motion is possible within 1 inch (2.5 cms.) of the 
index, middle, ring, and little fingers, the demonstrated 
range of motion more nearly approximates the criteria 
associated with a noncompensable rating under Diagnostic Code 
5229.  

The Board finds that a longitudinal view of the above 
examination findings shows that the little, ring, and index 
fingers and thumb are not productive of the criteria 
associated with compensable evaluations under Diagnostic 
Codes 5228, 5229, 5230, where as limitation in functional use 
of the middle finger does warrant the maximum schedular 
rating of 10 percent under Diagnostic Code 5229.  The 
evaluations combined (0 percent, 0 percent, 0 percent, 0 
percent, 10 percent) total 10 percent.  38 C.F.R. § 4.25 
(2004).  As previously discussed, no neurological deficits 
have been medically associated with the right hand injury.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 10 percent for service-connected residuals of right 
hand injury under the rating criteria effective August 26, 
2002.  

Thus, neither rating criteria are more favorable to the 
veteran's claim. 

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected right hand disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1 (2004).  In the instant case, to the extent 
that the veteran's service-connected right hand disability 
interferes with his employability, the currently assigned 10 
percent rating adequately contemplates such interference, and 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

An increased rating in excess of 10 percent for service-
connected residuals of right hand injury is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


